Citation Nr: 0533789	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  02-22 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.   
 
2.  Entitlement to an increase in a 30 percent rating for 
bronchial asthma with mild chronic obstructive pulmonary 
disease (COPD).   
 
3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1971 to October 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
psychiatric disorder and denied an increase in a 30 percent 
rating for the veteran's service-connected bronchial asthma 
with mild COPD.  

An August 2001 RO decision denied a claim for a TDIU rating.  
In August 2004, the veteran testified at a Travel Board 
hearing at the RO.  

The present Board decision addresses the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for a psychiatric disorder.  The 
issues of the merits of the claim for entitlement to service 
connection for a psychiatric disorder, entitlement to an 
increase in a 30 percent rating for bronchial asthma with 
mild COPD, and entitlement to a TDIU rating, are the subject 
of the remand at the end of the decision.  





FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric 
disorder in November 1972, and the veteran did not appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The November 1972 RO decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a psychiatric disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

In a November 1972 rating action, the RO denied service 
connection for a psychiatric disorder, noting a diagnosis of 
emotionally labile personality was a constitutional or 
developmental abnormality and not a disability under the law.  
The 1972 decision was not appealed and is considered final.  

A claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  The veteran submitted a claim to reopen 
in June 2000.  

As applicable to the present case, the term "new and 
material evidence" means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself, or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  [The Board notes that the definition of "new and 
material evidence" was recently changed, but the latest 
definition only applies to applications to reopen a finally 
decided claim received by the VA on or after August 29, 2001; 
thus this recent change does not apply to the instant case.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2004).]  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

The evidence considered at the time of the November 1972 
decision consisted of the veteran's service medical records 
for his June 1971 to October 1972 active duty.  An April 1972 
hospital narrative summary, with an August 1972 addendum, 
included a diagnosis of adjustment reaction of adult life 
related to the veteran's recent onset of asthmatic 
difficulties.  The veteran had been hospitalized from January 
to February 1972 and again in March 1972 with diagnoses of 
anxiety neurosis, chronic, with severe situational aspects of 
adulthood.  A May 1972 discharge examination noted that the 
veteran had a history of extrinsic asthma and an emotionally 
labile personality.  A June 1972 medical evaluation Board 
hospital narrative summary included a diagnosis of 
emotionally labile personality.  A July 1982 report related 
an impression that the veteran had normal mental health.  A 
September 1972 medical Board report related a diagnosis of 
asthma of extrinsic and intrinsic etiology, aggravated by 
emotional overlay.  

The evidence received since the November 1972 RO decision 
includes private and VA treatment records.  These records 
contain evidence of variously diagnosed psychiatric problems, 
including recent treatment for such disorders.  

A July 1973 VA general medical examination report related 
diagnoses including an emotionally unstable personality with 
evidence of an anxiety state.  

A November 1975 physical evaluation board report, for 
temporary disability retired list purposes, related diagnoses 
including asthma, intrinsic and extrinsic, with emotional 
overlay, not well controlled on medication.  

A January 1986 history and physical examination report from 
the Middle Georgia Hospital related a final impression that 
included chronic anxiety, possible depression.  

A July 2003 VA social assessment and discharge planning 
report noted that the veteran had a long history of 
schizophrenia, chronic, paranoid type, and that he was taken 
to a VA facility for evaluation.  As to an assessment, it was 
again noted that the veteran had a long history of 
schizophrenia.  A July 2003 discharge report related a 
diagnosis of schizophrenia, chronic, paranoid type.  

An October 2003 VA psychiatric examination report noted that 
the veteran's records were reviewed.  The examiner discussed 
the veteran's medical history, including his service medical 
records, in detail.  The diagnoses included paranoid 
schizophrenia, by history; rule out malingering; and alcohol 
abuse, by history.  The examiner commented that records 
indicated that the veteran had been diagnosed with paranoid 
schizophrenia, but that evidence from the current evaluation 
suggested the possibility that he was exaggerating or 
feigning a mental illness.  

The Board observes that in the evidence available at the time 
of the November 1972 RO decision, there were diagnoses of 
record during the veteran's period of service including 
anxiety neurosis, adjustment reaction to adult life, an 
emotionally unstable personality, and an emotional labile 
personality.  The November 1972 RO decision specifically 
denied service connection for a psychiatric disorder on the 
basis that the veteran had only been shown to have a 
personality disorder and that such was not a disability under 
the law.  The RO essentially concluded that a psychiatric 
disorder was not shown.  

The Board observes that the evidence received since the 
November 1972 RO decision includes current diagnoses of 
psychiatric problems.  The January 1986 report from the 
Middle Georgia Hospital related a final impression that 
included chronic anxiety, possible depression.  The July 2003 
VA treatment entry related an assessment of a long history of 
schizophrenia.  The October 2003 VA psychiatric examination 
report indicated diagnoses including paranoid schizophrenia 
by history.  Such records clearly raise a question as to a 
possible relationship between a currently diagnosed 
psychiatric disorder and the veteran's period of service.  

Therefore, the Board finds that the evidence received since 
the November 1972 RO decision includes some evidence which is 
new, since it is not cumulative or redundant, and material, 
since it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  New evidence 
is sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
convince the Board to grant a claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998). 

The Board concludes that new and material evidence has been 
submitted since the November 1972 RO decision, and thus the 
claim for service connection for a psychiatric disorder is 
reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159 (2005).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.   



ORDER

The claim for service connection for a psychiatric disorder 
is reopened, and to this extent only, the benefit sought on 
appeal is granted.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for a psychiatric disorder has been 
reopened by new and material evidence, the claim must be 
reviewed on a de novo basis.  Manio, supra.  

The other issue on appeal is entitlement to an increase in a 
30 percent rating for bronchial asthma with mild COPD.  

The Board finds that there is a further duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran has 
referred to outstanding medical records which have not been 
obtained and the only VA examination conducted in connection 
with the psychiatric claim did not include an opinion as to 
the etiology of the condition.

The veteran's service medical records show that he had 
several hospitalizations during service for various mental 
health complaints.  

Post-service VA and private medical records show treatment 
for various diagnosed psychiatric problems.  A July 1973 VA 
general medical examination report related diagnoses 
including an emotionally unstable personality with evidence 
of an anxiety state.  A January 1986 history and physical 
examination report from the Middle Georgia Hospital related a 
final impression that included chronic anxiety, possible 
depression.  A July 2003 VA social assessment and discharge 
planning report noted that the veteran had a long history of 
schizophrenia, chronic, paranoid type, and that he was taken 
to a VA facility for evaluation.  As to an assessment, it was 
again noted that the veteran had a long history of 
schizophrenia.  A July 2003 discharge report related a 
diagnosis of schizophrenia, chronic, paranoid type.  

The report of an October 2003 VA psychiatric examination 
included a diagnosis of paranoid schizophrenia, by history; 
rule out malingering; and alcohol abuse, by history; however, 
the examiner did not provide an opinion as to the etiology of 
any diagnosed psychiatric disorder.  Such an opinion is 
needed in this case.  38 C.F.R. § 3.159(c)(4).   

It also appears that complete medical records have not been 
obtained.  In a statement dated in March 2004, the veteran 
reported that records from the Dublin, Georgia VA Medical 
Center were not reviewed.  He also reported that he had 
received treatment from a Dr. Harvey Jones.  In another 
undated statement the veteran also reported treatment at the 
Dublin, Georgia VA Medical Center.  In a statement received 
in July 2002, the veteran referred to treatment from Dr. 
Harvey Jones as well as treatment from a Dr. Simmons.  

Further, at the August 2004 Board hearing, the veteran 
testified that he had received treatment at the Augusta, 
Georgia VA Medical Center and the Dublin, Georgia, VA Medical 
Center as well as at other VA facilities such as in 
Tallahassee and Gainesville, Florida.  The veteran also 
referred to treatment from Dr. Harvey Jones and from a Dr. 
Scott.  

The Board observes that treatment records from Dr. Harvey 
Jones, Dr. Simmons, and Dr. Scott are not of record.  

Additionally, the treatment reports of record from the 
Dublin, Georgia VA Medical Center are dated from June 1999 to 
June 2000 and are not recent.  Treatment reports of record 
from the Augusta, Georgia VA Medical Center are solely dated 
in July 2003.  As additional VA records may be available, the 
Board is of the view that any such records should be 
obtained.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  

Finally, the Board notes that a February 2004 RO decision 
denied a claim for a TDIU rating.  In a statement dated in 
March 2004, the veteran essentially expressed disagreement 
with the February 2004 RO decision.  However, the RO has not 
issued a statement of the case as to the issue of entitlement 
to a TDIU rating.  Thus the Board must also return the case 
to the RO for issuance of a statement of the case and to give 
the veteran the opportunity to complete an appeal as to such 
issue. 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon 
v. West, 12 Vet.App. 238 (1999).  

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for psychiatric and respiratory 
problems that the VA does not have.  Then 
obtain copies of the related medical 
records.  The RO should inform the 
veteran and his representative that 
treatment records from Dr. Harvey Jones, 
Dr. Simmons, and Dr. Scott are not 
associated with the claims folder, and 
ask him to submit, or authorize VA to 
obtain, those records.  

2.  The RO should obtain copies of all 
the veteran's VA medical records 
pertaining to psychiatric problems and 
respiratory problems that the VA does not 
have, from the Dublin, Georgia, VA 
Medical Center and the Augusta, Georgia 
VA Medical Center.  

3.  After completion of the foregoing, 
make arrangements to have the claims 
folder forwarded to the examiner who 
conducted the October 2003 VA psychiatric 
examination and have him review the record 
and indicate that such has been 
accomplished.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
the approximate date of onset and etiology 
of any diagnosed psychiatric disability, 
including any relationship with the 
veteran's period of service from June 1971 
to October 1972.  In the event that the 
original examiner is not available, the 
claims folder should be submitted to 
another VA examiner for review and the 
requested medical opinion.  

4.  If indicated, have the veteran 
undergo a VA examination to determine the 
severity of his service-connected 
bronchial asthma with mild COPD.  The 
claims folder should be provided to and 
reviewed by the examiner.  All signs and 
symptoms necessary for rating such 
respiratory condition should be reported 
in detail.  

All necessary tests and studies are to be 
performed, including pulmonary function 
tests.  It is essential that the 
pulmonary function study contain the full 
range of results necessary to rate the 
disability under the diagnostic criteria 
(FEV-1, FVC, FEV- 1/FVC, DLCO (SB), 
maximum exercise capacity, maximum oxygen 
consumption with cardiorespiratory 
limitation). The presence or absence of 
cor pulmonale, pulmonary hypertension, or 
outpatient oxygen therapy should be 
documented.  The examiner should also 
document the absence or presence of the 
following:  frequency of visits to 
physician for required care of 
exacerbations; or frequency of required 
use of systemic (oral of parenteral) 
corticosteroids.  

5.  The RO should issue a statement of the 
case to the veteran and his representative 
on the issue of entitlement to a TDIU 
rating.  If, an only if, the veteran 
completes and appeal of this issue, that 
issue should be returned to the Board for 
appellate review of the issue.  

6.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for a psychiatric disorder (on 
a de novo basis) and entitlement to an 
increase in a 30 percent rating for 
bronchial asthma with mild COPD.  If the 
claims are denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


